1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ____________

 3 Filing Date: August 13, 2015

 4 NO. 33,297

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 WYATT B.,

 9         Child-Appellant.


10 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
11 Sandra A. Price, District Judge


12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   M. Victoria Wilson, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17 Jorge A. Alvarado, Chief Public Defender
18 Tania Shahani, Assistant Appellate Defender
19 Santa Fe, NM

20 for Child-Appellant
 1                                       OPINION

 2 WECHSLER, Judge.

 3   {1}   Child, Wyatt B., appeals his adjudication for driving while under the influence

 4 of intoxicating liquor or drugs (DWI), contrary to NMSA 1978, Section 66-8-102(A),

 5 (B) (2010). DWI is a delinquent act under NMSA 1978, Section 32A-2-3(A)(1)(a)

 6 (2009). Child primarily raises violations of the Children’s Code, NMSA 1978,

 7 §§ 32A-1-1 to -21 (1993, as amended through 2009), and issues of evidentiary error

 8 in connection with the district court’s admission of incriminating statements Child

 9 made to police officers while subject to an investigatory detention and arrest for DWI.

10 Under the Children’s Code, police cannot question or interrogate a child suspected

11 of having committed a delinquent act without first advising the child of his or her

12 right to remain silent and securing the child’s knowing, intelligent, and voluntary

13 waiver of that right. Section 32A-2-14(C); State v. Javier M., 2001-NMSC-030, ¶ 48,

14 131 N.M. 1, 33 P.3d 1. If a child’s statements are elicited in violation of this

15 requirement, Section 32A-2-14(D) prohibits the admission of the child’s statements

16 at a subsequent court proceeding.

17   {2}   Child first argues that the district court erred in admitting his statements

18 because the State failed to prove that Child knowingly, intelligently, and voluntarily

19 waived his statutory right to remain silent, in violation of Section 32A-2-14(D). Child
 1 further argues that the State intentionally elicited inadmissible testimony regarding

 2 incriminating statements Child made before he was advised of his statutory right.

 3 Child contends that the inadmissible testimony similarly violated Section 32A-2-

 4 14(D), unfairly prejudiced Child, and could not be remedied by the district court’s

 5 subsequent curative instruction to disregard Child’s statements. Finally, Child argues

 6 that the district court erred in refusing to provide the jury with his requested

 7 instruction on duress.

 8   {3}   We hold that Child’s waiver of his statutory right to remain silent was made

 9 knowingly, intelligently, and voluntarily. We also hold that the testimony pertaining

10 to the statements Child made before he was advised of his statutory right to remain

11 silent was inadmissible, but that the improper admission of this evidence was

12 harmless error. We further uphold the district court’s denial of Child’s request for a

13 jury instruction on duress. Accordingly, we affirm Child’s conviction.

14 BACKGROUND

15   {4}   Late in the evening of September 23, 2012, San Juan County Sheriff’s Deputies

16 Michael Carey and Ricky Stevens responded to a dispatch report of a suspicious

17 vehicle parked outside a convenience store located near the western border of San

18 Juan County, New Mexico. After arriving at the store and identifying the vehicle,

19 Deputy Carey made contact with Child, who was in the driver’s seat. Deputy Stevens


                                             2
 1 approached the opposite side of the vehicle and made contact with Hensley George,

 2 who was in the passenger’s seat. Deputy Carey observed signs of Child’s intoxication

 3 and initiated a DWI investigation, which was video-recorded by the dashboard

 4 camera in Deputy Carey’s patrol car. Before advising Child of his right to remain

 5 silent, Deputy Carey asked Child a series of questions pertaining to Child’s age and

 6 identity and whether Child had been drinking. Child, who was sixteen years old at

 7 that time, made incriminating statements in response to Deputy Carey’s questions.

 8 Deputy Carey then turned over the DWI investigation to Deputy Stevens, who

 9 administered field sobriety tests and ultimately arrested Child for DWI. Child made

10 additional incriminating statements to Deputy Stevens and was later found to have a

11 breath alcohol concentration of 0.14 percent and 0.15 percent.

12   {5}   Child was tried pursuant to a criminal complaint charging him with DWI and

13 possession of drug paraphernalia. Because the jury acquitted him of possession of

14 drug paraphernalia, only the DWI conviction is at issue in this appeal. With regard

15 to that charge, the State’s evidence at trial consisted of the testimony of Deputies

16 Carey and Stevens, the video recording that captured Deputy Carey’s investigatory

17 detention of Child, and the results of the breath alcohol tests.

18   {6}   On the morning of Child’s trial, after selection of the jury but before opening

19 statements, Child made an oral motion to exclude his statements to police officers.


                                              3
 1 Child’s counsel specifically cited Section 32A-2-14(D), which provides that before

 2 the State may introduce at trial any statements made by a child who is alleged to be

 3 delinquent, “the state shall prove that the statement or confession offered in evidence

 4 was elicited only after a knowing, intelligent, and voluntary waiver of the child’s

 5 constitutional rights was obtained.” Child’s counsel further argued that Child had not

 6 received any notice from the State that it intended to use Child’s statements or offer

 7 them as evidence at Child’s trial. The State argued that, as part of the discovery

 8 process, it had provided Child’s counsel with a copy of Deputy Carey’s dashboard

 9 camera video and had viewed the video together with Child’s counsel. The district

10 court addressed Child’s motion as a suppression motion, and the court expressed its

11 concern that attempts to suppress statements are the types of issues that are usually

12 raised “well in advance” of trial and that Child’s motion “should never have been

13 made during trial.” The district court nonetheless decided to proceed in addressing

14 Child’s motion by questioning Deputy Carey outside the presence of the jury on

15 matters pertaining to the factors the district court must consider to determine whether

16 Child’s waiver was valid.

17   {7}   In response to the district court’s questions, Deputy Carey testified that he

18 advised Child of his rights under Miranda v. Arizona, 384 U.S. 436, 467-68 (1966),

19 (Miranda) after he discovered Child was a juvenile. He also testified that Child


                                              4
 1 seemed to understand his questions and was not reluctant to answer them. However,

 2 in response to Child’s counsel’s questions, Deputy Carey testified that he could not

 3 remember what preliminary investigative questions he asked Child before advising

 4 Child of his Miranda rights. He further testified that it was possible that prior to his

 5 advisement to Child, he had asked Child whether he had been drinking. Following

 6 Deputy Carey’s testimony, the district court denied a request by Child’s counsel to

 7 call Deputy Stevens to the witness stand. Instead, the district court announced its

 8 ruling that, based on the testimony of Deputy Carey and after consideration of the

 9 factors outlined in Section 32A-2-14(E), Child’s waiver was knowing, intelligent, and

10 voluntary.

11   {8}   After a brief recess, Child renewed his motion to exclude his statements,

12 arguing that the district court should excise from Deputy Carey’s dashboard camera

13 video any statements made by Child that were elicited prior to Deputy Carey’s

14 advisement. Child’s counsel again cited Section 32A-2-14(D) as support for his

15 motion. Noting first that it had not seen Deputy Carey’s video and that Child had not

16 filed a motion to exclude or excise it, the district court asked Child’s counsel if he had

17 reviewed the video to determine the portions that he believed should be excised.

18 Child’s counsel responded that defense counsel “has had difficulty getting the video

19 to operate properly.” The court again voiced its concern over the timing of Child’s


                                               5
 1 request, remarking that “the attorneys should have done this prior to sitting in trial

 2 with a jury in the hallway.” The court then inquired whether the prosecutor knew the

 3 content of the video recording regarding statements Child made before Child was

 4 advised of his Miranda rights. The prosecutor informed the court that the questions

 5 were “introductory questions” that any police officer would make during a DWI

 6 investigation, including “what are you doing” and “have you been drinking.” Child’s

 7 counsel argued that if police asked Child if he had been drinking, that type of

 8 question would lead to an incriminating response under the Children’s Code. The

 9 court noted that it may have to strike Child’s statements if their introduction at trial

10 was improper but decided to proceed with Child’s trial without watching the video.

11 The State informed the court that it planned to play only approximately seven minutes

12 of the video.

13   {9}   Prior to playing Deputy Carey’s video for the jury, the State asked Deputy

14 Carey on direct examination whether he had asked Child any questions prior to

15 turning the DWI investigation over to Deputy Stevens. Deputy Carey answered that

16 he asked Child if he had been drinking but that he could not recall what other

17 questions he asked Child. The State followed up with the questions, “Did [Child] give

18 you any indication to what he’d been drinking?” and “Did [Child] give you any

19 indication as to when the last time he had a drink was?” Deputy Carey responded to


                                              6
 1 both questions that he could not recall Child’s answers, and the State asked if Deputy

 2 Carey’s report would refresh his recollection. Deputy Carey testified that he did not

 3 write a report but that “everything should be on [the] video.”

 4   {10}   When the State moved to introduce Deputy Carey’s dashboard camera video,

 5 Child objected to the admission of any statements Child made prior to being advised

 6 of his Miranda rights. The court stated that it would continue its ruling as previously

 7 given and permitted the State to play the video. The video revealed that after Deputy

 8 Carey learned Child’s age, but before he advised Child of his right to remain silent,

 9 Deputy Carey asked Child two questions regarding how much alcohol he had to drink

10 and when he drank it. Child gave two statements in response to Deputy Carey’s

11 questions, specifically answering that he had consumed “three cans” approximately

12 “fifteen [to] thirty minutes ago.” Deputy Carey then advised Child of his Miranda

13 rights, which Child stated he understood. This portion of the video drew an objection

14 from Child. After the video was played, the district court noted that Deputy Carey had

15 asked Child two questions after learning Child’s age but before Deputy Carey’s

16 advisement. The district court immediately instructed the jury to disregard Child’s

17 statements in response to those questions, explaining that they must not consider

18 those statements as evidence in the case.




                                               7
 1   {11}   The prosecutor then continued her direct examination of Deputy Carey, during

 2 which the following exchange occurred:

 3          State:      After reviewing that video, did you ask [Child] how much
 4                      he had to drink that night?

 5          Carey:      Yes.

 6          State:      Okay. After he was Mirandized?

 7          Carey:      I think it was before I Mirandized him.

 8          State:      Okay. Did you ask him after he was Mirandized how much
 9                      he had been drinking?

10 Child’s objection to that question was overruled, and the court allowed the State’s

11 questioning to continue:

12          State:      So, after you Mirandized [Child], did he ever make any
13                      statements as to how much he had been drinking?

14          Carey:      I believe so, yes.

15          State:      Okay. And do you recall after watching the video, what did
16                      he tell you?

17          Carey:      Just the three beers.

18          State:      Okay. And do you recall after watching the video how long
19                      ago he stated he had been drinking?

20          Carey:      Thirty minutes prior to us contacting him.




                                                8
 1   {12}   After Deputy Carey’s testimony and outside the presence of the jury, Child

 2 moved for a mistrial on the grounds that (1) Deputy Carey asked Child questions that

 3 elicited incriminating statements “without first advising [Child] of [his] constitutional

 4 rights and securing a knowing, intelligent, and voluntary waiver” as required by

 5 Section 32A-2-14(C); and (2) the State introduced the evidence of Child’s statements

 6 at trial in violation of Section 32A-2-14(D). The district court denied Child’s motion

 7 and stated it would issue a curative instruction to the jury if Child requested it.

 8   {13}   Before reconvening the jury and proceeding with the trial, the court offered to

 9 hear testimony from Deputy Stevens for the purpose of revisiting the issue of whether

10 Child’s waiver was knowing, intelligent, and voluntary. After hearing Deputy

11 Stevens’ testimony, the district court stood by its previous ruling that Child’s waiver

12 was valid.

13   {14}   Prior to closing statements, the district court reminded the jury that it had

14 instructed the jury to disregard a statement by Child on Deputy Carey’s video

15 recording. The court then read a curative instruction regarding that issue, stating that

16 the jury must “disregard any and all statements made by [Child] to the police after the

17 officers learned his age, but prior . . . to them Mirandizing him or reading him the

18 juvenile constitutional rights. These statements are not to be considered by you for




                                               9
 1 any purpose.” The jury convicted Child of DWI, but it acquitted him of possession

 2 of drug paraphernalia. Child raises three issues on appeal that we address in turn.

 3 CHILD’S WAIVER OF HIS STATUTORY RIGHT TO REMAIN SILENT

 4   {15}   Child first challenges the admissibility of inculpatory statements that he made

 5 after he was advised of his right to remain silent. Child argues that the district court’s

 6 admission of this evidence violated Section 32A-2-14(D) because the State failed to

 7 demonstrate that Child knowingly, intelligently, and voluntarily waived his right.

 8 Child primarily claims that his impaired physical and mental condition, caused by his

 9 intoxication, inhibited his ability to validly waive his right. He also advances several

10 other grounds in support of his argument, namely that (1) he was detained by police

11 officers and not free to leave; (2) Deputy Carey hurried through his advisement to

12 Child and did not slow down to confirm that Child understood his right; (3) Deputy

13 Carey asked Child questions that he knew were likely to elicit incriminating

14 responses; (4) Deputy Carey refused Child’s request to call his parents; and (5) the

15 district court’s determination that Child validly waived his right was based, in part,

16 on the court’s mistaken belief that Child lied about his age to Deputy Carey.

17 Standard of Review

18   {16}   Illegally obtained evidence is subject to a suppression motion to exclude the

19 evidence from trial. Cf. City of Santa Fe v. Marquez, 2012-NMSC-031, ¶ 27, 285


                                               10
 1 P.3d 637 (“A motion to suppress presupposes that the evidence was illegally

 2 obtained.” (emphasis, alteration, quotation marks, and citation omitted)); see, e.g.,

 3 State v. Antonio T., 2015-NMSC-019, ¶ 31, ___ P.3d ___ (holding that the child’s

 4 motion to suppress his incriminating statements should have been granted because the

 5 statements were obtained in violation of Section 32A-2-14(C) and the state failed to

 6 prove the child’s waiver was valid pursuant to Section 32A-2-14(D)). An appeal of

 7 a district court’s denial of a motion to suppress inculpatory statements involves mixed

 8 questions of fact and law. State v. Gerald B., 2006-NMCA-022, ¶ 13, 139 N.M. 113,

 9 129 P.3d 149. As an appellate court, we do not intrude on the district court’s role as

10 the trier of fact. State v. Urioste, 2002-NMSC-023, ¶ 6, 132 N.M. 592, 52 P.3d 964.

11 “We view the facts in the manner most favorable to the prevailing party and defer to

12 the district court’s findings of fact if substantial evidence exists to support those

13 findings.” Id. “Substantial evidence is such relevant evidence as a reasonable mind

14 might accept as adequate to support a conclusion.” State v. Jean-Paul, 2013-NMCA-

15 032, ¶ 4, 295 P.3d 1072 (internal quotation marks and citation omitted). The district

16 court’s application of the law to the facts is a question of law that we review de novo.

17 State v. Randy J., 2011-NMCA-105, ¶ 10, 150 N.M. 683, 265 P.3d 734.




                                              11
 1 Protections Under the Children’s Code

 2   {17}   The Fifth Amendment to the United States Constitution “serves to protect

 3 persons in all settings in which their freedom of action is curtailed in any significant

 4 way from being compelled to incriminate themselves.” Miranda, 384 U.S. at 467. In

 5 New Mexico, children who are subject to police questioning are statutorily entitled

 6 to greater rights under Section 32A-2-14 than those guaranteed by Miranda. See

 7 Javier M., 2001-NMSC-030, ¶ 1 (concluding that Section 32A-2-14 demonstrates the

 8 Legislature’s intent to afford broader rights to children than those provided in

 9 Miranda jurisprudence). Section 32A-2-14(C) prohibits police questioning of a child

10 suspected of a delinquent act “without first advising the child of the child’s

11 constitutional rights and securing a knowing, intelligent and voluntary waiver.” More

12 significantly, before the State may introduce any statements made by a child at trial,

13 the State “shall prove that the statement or confession offered in evidence was elicited

14 only after a knowing, intelligent and voluntary waiver of the child’s constitutional

15 rights was obtained.” Section 32A-2-14(D).

16   {18}   Our Supreme Court held in Javier M. that “a child need not be under custodial

17 interrogation” by police for the statute’s protections to apply. 2001-NMSC-030, ¶ 1.

18 “Custodial interrogation occurs when an individual is swept from familiar

19 surroundings into police custody, surrounded by antagonistic forces, and subjected


                                              12
 1 to the techniques of persuasion so that the individual feels under compulsion to

 2 speak.” Id. ¶ 15 (alterations, internal quotation marks, and citation omitted). Rather,

 3 our Supreme Court concluded that the protections of Section 32A-2-14 also extend

 4 to a child who is “seized pursuant to an investigatory detention and not free to leave.”

 5 Javier M., 2001-NMSC-030, ¶ 38. “[W]hen an officer approaches a child to ask the

 6 child questions because the officer ‘suspects’ the child of delinquent behavior, the

 7 officer is performing an investigatory detention.” Id. ¶ 37. The Court held that the

 8 statute’s use of the term “constitutional rights” is not a reference to the “required

 9 warnings enumerated in Miranda.” Id. ¶ 41. Instead, the Court held that Section 32A-

10 2-14 requires that the child who is subject to an investigatory detention “be advised

11 of his or her right to remain silent and that if the child waives that right, anything said

12 can be used against [the child].” Javier M., 2001-NMSC-030, ¶ 48.

13   {19}   Although Section 32A-2-14 institutes these heightened statutory protections

14 for children, the applicable test for reviewing whether a child waived his or her

15 statutory right is the same as that of an adult. State v. Lasner, 2000-NMSC-038, ¶ 6,

16 129 N.M. 806, 14 P.3d 1282. We examine the totality of the circumstances to

17 determine whether the State has carried its “burden of demonstrating by a

18 preponderance of the evidence that the defendant knowingly, intelligently, and

19 voluntarily waived the constitutional right against self-incrimination.” State v.


                                               13
 1 Martinez, 1999-NMSC-018, ¶ 14, 127 N.M. 207, 979 P.2d 718. With respect to

 2 children over the age of fourteen, Section 32A-2-14(E) codifies the totality of the

 3 circumstances test and requires that courts consider “some of the circumstances that

 4 may be particularly relevant for a juvenile” when determining whether a child’s

 5 statements are admissible. Martinez, 1999-NMSC-018, ¶ 18. That section provides:

 6       In determining whether the child knowingly, intelligently and
 7       voluntarily waived the child’s rights, the court shall consider the
 8       following factors:

 9       (1) the age and education of the respondent;

10       (2) whether the respondent is in custody;

11       (3) the manner in which the respondent was advised of the respondent’s
12       rights;

13       (4) the length of questioning and circumstances under which the
14       respondent was questioned;

15       (5) the condition of the quarters where the respondent was being kept at
16       the time of being questioned;

17       (6) the time of day and the treatment of the respondent at the time of
18       being questioned;

19       (7) the mental and physical condition of the respondent at the time of
20       being questioned; and

21       (8) whether the respondent had the counsel of an attorney, friends or
22       relatives at the time of being questioned.

23 Section 32A-2-14(E).


                                            14
 1   {20}   Child was approached and questioned by Deputy Carey because he suspected

 2 Child of DWI, a delinquent act under the Children’s Code. Accordingly, Child was

 3 subject to an investigatory detention that triggered the statutory protections of Section

 4 32A-2-14. We therefore analyze the totality of the circumstances surrounding Child’s

 5 questioning to evaluate whether Child knowingly, intelligently, and voluntarily

 6 waived his statutory right to remain silent. “In determining a knowing and intelligent

 7 waiver of rights, we ascertain whether [Child] was fully aware of the nature of the

 8 right he was waiving and the consequences of abandoning the right.” Martinez, 1999-

 9 NMSC-018, ¶ 21.

10 Validity of Child’s Waiver

11   {21}   Applying the factors enumerated in Section 32A-2-14(E) as part of the totality

12 of circumstances analysis, we conclude that Child knowingly, intelligently, and

13 voluntarily waived his statutory right to remain silent. Child was sixteen years old at

14 the time of questioning. Although the trial record does not indicate Child’s

15 educational level, our Supreme Court has held that “a child over age fifteen is

16 unlikely to make an involuntary statement . . . after receiving Miranda warnings.”

17 State v. Jonathan M., 1990-NMSC-046, ¶ 8, 109 N.M. 789, 791 P.2d 64. Child does

18 not dispute that he was subject to an investigatory detention, but Child suggests that

19 his waiver was invalid because Deputy Carey testified Child was not free to leave


                                              15
 1 during questioning. We do not believe this restriction indicates Child’s waiver was

 2 invalid but only indicates that the statutory protections of Section 32A-2-14 apply to

 3 Child’s situation. See Javier M., 2001-NMSC-030, ¶ 38 (“[T]he protections of

 4 [Section 32A-2-14] are triggered . . . when a child is seized pursuant to an

 5 investigatory detention and not free to leave.”). Officers conducted the DWI

 6 investigation in the public parking lot of a convenience store in plain view of store

 7 employees, traffic, and other members of the public entering and exiting the store.

 8 Further, the length of time between Child’s initial contact with police and his arrest

 9 for DWI lasted only approximately twelve minutes. Even though the time of day was

10 approximately 11:00 p.m., Deputy Stevens testified that the parking lot was well-lit

11 by the store’s lights and the lights of the police patrol cars. In addition, Deputy Carey

12 testified that his demeanor toward Child was professional and courteous and that

13 there was no indication that Child felt in fear of the interaction. Deputy Carey

14 informed Child of his right to remain silent, that anything Child said could be used

15 against him, and that Child could exercise his right to not make any statements or

16 answer any questions. Deputy Carey asked Child if he understood the advisement,

17 and Child answered that he did. Child argues that Deputy Carey “ran through” the

18 advisement, failed to slow down to confirm whether Child understood his rights, and

19 asked Child questions that he knew were likely to elicit incriminating responses.


                                              16
 1 Child does not fully develop these arguments or cite any authority on these points.

 2 See State v. Flores, 2015-NMCA-002, ¶ 17, 340 P.3d 622 (“[This] Court has been

 3 clear that it is the responsibility of the parties to set forth their developed arguments,

 4 it is not the court’s responsibility to presume what they may have intended.”), cert.

 5 granted, 2014-NMCERT-012, 344 P.3d 988. However, to the extent Child suggests

 6 that he was “tricked[] or cajoled into a waiver[,]” evidence in the trial record fails to

 7 support such a claim. Miranda, 384 U.S. at 476.

 8   {22}   We are also not persuaded by Child’s argument that his intoxication level

 9 during the time of questioning impaired his ability to validly waive his statutory right.

10 Child points to this Court’s prior holding that evidence of extreme intoxication is

11 inconsistent with a knowing, intelligent, and voluntary waiver of rights. See State v.

12 Bramlett, 1980-NMCA-042, ¶¶ 22-23, 94 N.M. 263, 609 P.2d 345 (holding that the

13 defendant’s statements were inadmissible because evidence of the defendant’s

14 extreme intoxication was not consistent with a valid waiver of Miranda rights),

15 overruled on other grounds by Armijo v. State ex rel. Transp. Dep’t, 1987-NMCA-

16 052, ¶ 8, 105 N.M. 771, 737 P.2d 552; see also State v. Young, 1994-NMCA-061,

17 ¶ 14, 117 N.M. 688, 875 P.2d 1119 (holding that the trial court must consider

18 evidence of intoxication when the defendant’s extreme intoxication was not

19 consistent with a valid waiver of Miranda rights). In support of his argument, Child


                                               17
 1 first cites testimony from Deputy Carey that Child had difficulty opening the door of

 2 his vehicle. Child also relies on testimony from Deputy Stevens that Child spoke in

 3 incomplete sentences due to his intoxication, stated that he was “pretty buzzed,” and

 4 performed poorly on the field sobriety tests. In addition, Child claims that the results

 5 of his breath alcohol concentrations of 0.14 and 0.15 exhibited an intoxication level

 6 that detrimentally impacted his ability to validly waive his right to remain silent.

 7   {23}   We agree that the evidence of Child’s intoxication demonstrates he could not

 8 drive safely, and we are mindful that “voluntary intoxication is relevant to

 9 determining whether a waiver was knowing and intelligent.” Young, 1994-NMCA-

10 061, ¶ 14. However, we disagree that the evidence in this case compels a

11 determination that Child was extremely intoxicated and lacked the capability to

12 understand and waive his statutory right. In Bramlett, the defendant’s breath alcohol

13 concentration level was 0.23, he had difficulty walking, and police officers prolonged

14 their detention of the defendant “for his own protection” because he was “too

15 intoxicated to be released[.]” 1980-NMCA-042, ¶¶ 20-21 (internal quotation marks

16 omitted). Similarly, in Young, the defendant’s blood alcohol level was nearly four

17 times the level necessary to establish impairment for purposes of DWI. 1994-NMCA-

18 061, ¶ 14. Evidence of Child’s intoxication stands in stark contrast to the evidence of

19 extreme intoxication present in Bramlett and Young. When asked about Child’s level


                                              18
 1 of intoxication, Deputy Carey described Child as having “a little bit of slurred

 2 speech” and blood shot and watery eyes, but he testified that Child seemed to

 3 understand his questions and was not disheveled, out of control, or mentally

 4 unbalanced. Child was unable to successfully complete the field sobriety tests, but no

 5 evidence in the trial record supports a conclusion that Child was unable to walk or

 6 could not care for his own safety. Moreover, Child’s breath alcohol concentration

 7 level was markedly below the levels of the defendants in Bramlett and Young. We

 8 believe that this evidence is consistent with a determination that Child knowingly,

 9 intelligently, and voluntarily waived his right to remain silent.

10   {24}   Deputy Carey denied Child’s request to allow him to call his parents while he

11 was being questioned, and Child further argues that Deputy Carey’s denial runs

12 contrary to Section 32A-2-14(E)(8) and weighs against the district court’s finding of

13 a valid waiver. Specifically, Child claims that the Legislature included Section 32A-

14 2-14(E)(8) for the specific purpose of protecting children from pressures intrinsic to

15 the interrogation atmosphere. Even though we consider this factor in reviewing the

16 totality of the circumstances, Child misconstrues our well-established application of

17 the test. The statutory factors set forth in Section 32A-2-14(E) “emphasiz[e] some of

18 the circumstances that may be particularly relevant for a juvenile,” but “presence or

19 absence of an attorney, friend, or relative at the questioning . . . is merely one of the


                                              19
 1 factors relevant in determining the validity of a waiver of rights[.]” Martinez, 1999-

 2 NMSC-018, ¶¶ 18, 20. We are not convinced that the inability of Child to have his

 3 parents present during his investigatory detention overcomes other factors that

 4 suggest Child’s waiver was knowing, intelligent, and voluntary.

 5   {25}   Finally, Child argues that the district court based its ruling of a valid waiver on

 6 the court’s incorrect belief that Child lied about his age at the time of questioning.

 7 After viewing Deputy Carey’s video, the district court, in its second ruling on the

 8 validity of Child’s waiver, stated that Child “fabricated his age” by initially telling

 9 Deputy Carey he was fifteen rather than sixteen during questioning. Child contends

10 that the trial record fails to support the district court’s finding because the court

11 mistakenly equated Child’s ability to lie with his ability to waive his right to remain

12 silent. However, the court did not ground its determination on the validity of Child’s

13 waiver solely in its conclusion that Child was deceptive about his age. Regardless of

14 the district court’s finding regarding Child’s deception, the trial record nonetheless

15 adequately establishes that Child understood his statutory right and the consequences

16 of waiving that right. We are therefore convinced by the totality of the circumstances

17 that Child’s waiver was knowing, intelligent, and voluntary and that the district court

18 properly denied Child’s suppression motion.




                                                20
 1 ADMISSION OF DEPUTY CAREY’S TESTIMONY

 2   {26}   Child next argues that Deputy Carey’s testimony that Child stated he drank

 3 “three beers . . . thirty minutes prior to [police] contacting him” was inadmissible

 4 under Section 32A-2-14(D) and prejudiced Child. Child contends that the State

 5 intentionally elicited the improper testimony only moments after the district court

 6 viewed Deputy Carey’s video and admonished the jury to disregard the statements

 7 Child made after Deputy Carey learned Child’s age but before Child was advised of

 8 his right to remain silent. Child argues that the error could not be remedied by the

 9 district court’s subsequent curative instruction given at the end of Child’s trial to

10 disregard Child’s statements.

11   {27}   According to Child, the State’s improper motive in eliciting Deputy Carey’s

12 inadmissible testimony requires our departure from the general rule that “a prompt

13 admonition from the court to the jury to disregard and not consider inadmissible

14 evidence sufficiently cures any prejudicial effect which might otherwise result.” State

15 v. Newman, 1989-NMCA-086, ¶ 19, 109 N.M. 263, 784 P.2d 1006. It is true that our

16 courts apply a different analysis to cases in which the prosecution intentionally elicits

17 inadmissible evidence. State v. Armijo, 2014-NMCA-013, ¶ 9, 316 P.3d 902. In those

18 types of cases, “regardless of whether a [district] court admonishes the jury not to

19 consider the testimony, [we] must determine whether there is a reasonable probability


                                              21
 1 that the improperly admitted evidence could have induced the jury’s verdict.” Id.

 2 (internal quotation marks and citation omitted). The trial record in this case, however,

 3 fails to support Child’s assertion that the district court issued a curative instruction

 4 related to Deputy Carey’s testimony regarding Child’s statements. The district court,

 5 at the close of Child’s trial, instead issued a curative instruction related to Child’s

 6 statements as recorded by Deputy Carey’s video. On appeal, Child does not raise an

 7 issue of evidentiary error with regard to the district court’s admission of the video.

 8 Therefore, in the absence of a curative instruction or prompt admonition from the

 9 district court to cure any error caused by Deputy Carey’s testimony, the question of

10 whether the State intentionally elicited the testimony is not relevant for purposes of

11 our analysis. Rather, we must determine whether Deputy Carey’s testimony was

12 inadmissible and, if so, whether the inadmissible testimony was prejudicial or

13 harmless to Child. See State v. Tollardo, 2012-NMSC-008, ¶ 25, 275 P.3d 110

14 (“Improperly admitted evidence is not grounds for a new trial unless the error is

15 determined to be harmful.”).

16   {28}   Child is correct that Deputy Carey’s testimony that highlighted statements

17 Child made prior to being advised of his statutory right to remain silent was

18 inadmissible. After the jury viewed Deputy Carey’s video, the district court promptly

19 excluded Child’s statements that he drank three beers approximately fifteen to thirty


                                              22
 1 minutes prior to his encounter with police officers. Over Child’s objection, the district

 2 court then allowed the prosecutor to elicit testimony from Deputy Carey regarding

 3 those same statements, specifically that Child stated he had consumed “three beers

 4 . . . thirty minutes prior to [police] contacting him.” Child’s statements were elicited

 5 before he was advised of his statutory right to remain silent, and the improper

 6 admission of this testimony violated Section 32A-2-14(D). Therefore, we turn to

 7 whether Deputy Carey’s inadmissible testimony was prejudicial or harmless to Child.

 8   {29}   For purposes of harmless error review, we apply a non-constitutional harmless

 9 error analysis when the error implicates a violation of statutory law. “[A] non-

10 constitutional error is harmless when there is no reasonable probability the error

11 affected the verdict.” Tollardo, 2012-NMSC-008, ¶ 36 (emphasis, internal quotation

12 marks, and citation omitted). We conduct our harmless error analysis on a case-by-

13 case basis and “evaluate all of the circumstances surrounding the error.” Id. ¶¶ 43-44.

14 These circumstances necessarily encompass “an examination of the error itself, which

15 depending upon the facts of the particular case could include an examination of the

16 source of the error and the emphasis placed upon the error.” Id. ¶ 43. We may also

17 consider properly admitted evidence of a defendant’s guilt “since it will provide

18 context for understanding how the error arose and what role it may have played in the

19 trial proceedings[.]” Id. The circumstances of a particular case will also dictate our


                                              23
 1 examination of the error in the context of “the importance of the erroneously admitted

 2 evidence in the prosecution’s case, as well as whether the error was cumulative or

 3 instead introduced new facts.” Id. (alterations, internal quotation marks, and citation

 4 omitted).

 5   {30}   Child concedes on appeal that the evidence at his trial was generally sufficient

 6 to support his conviction for DWI. However, our inquiry for purposes of harmless

 7 error review “is not to determine whether the evidence was sufficient to support a

 8 conviction.” Armijo, 2014-NMCA-013, ¶ 16. We instead determine whether there is

 9 a reasonable probability that Deputy Carey’s inadmissible testimony affected the

10 jury’s verdict. See Tollardo, 2012-NMSC-008, ¶ 57 (“In the final analysis,

11 determining whether an error was harmless requires reviewing the error itself and its

12 role in the trial proceedings, and in light of those facts, making an educated inference

13 about how that error was received by the jury.”). The jury was instructed at trial that

14 to return a guilty verdict it must find that Child “operated a motor vehicle” and

15 “[w]ithin three (3) hours of driving, [Child] had an alcohol concentration of eight

16 one-hundredths (.08) grams or more[.]” UJI 14-4503 NMRA. The State’s properly

17 admitted evidence pertaining to these findings consisted of Child’s breath alcohol test

18 results and the deputies’ testimony regarding signs of Child’s intoxication, his




                                               24
 1 performance on the field sobriety tests, and incriminating statements Child made after

 2 he waived his right to remain silent.

 3   {31}   Deputy Carey testified that, upon approaching Child’s vehicle, he detected the

 4 odor of alcohol and Child appeared to be intoxicated. Deputy Stevens also testified

 5 that he smelled alcohol on Child’s breath as he spoke, that Child’s eyes were

 6 bloodshot and watery, and that Child slurred his speech. Child also performed poorly

 7 on the field sobriety tests, particularly with regard to the tests that gauge physical

 8 balance, and Deputy Stevens testified that Child’s performance was the result of his

 9 intoxication. Further, Child told Deputy Stevens that he was “pretty buzzed,” that

10 George had given him alcohol and forced Child to drive, and that Child and George

11 drove to the convenience store “to do a beer run.” Finally, the results of Child’s

12 breath alcohol tests established Child’s alcohol concentration level of 0.14 and 0.15,

13 which exceeds the limit of .08 specified in Section 66-8-102 and the jury instruction.

14 In light of this evidence, there is no reasonable probability that the admission of

15 Deputy Carey’s testimony regarding the statements Child made prior to being advised

16 of his right to remain silent affected the verdict. Accordingly, the district court’s error

17 in admitting Deputy Carey’s inadmissible testimony regarding statements Child made

18 before he was advised of his statutory right to remain silent was harmless.




                                               25
 1   {32}   We make one final observation in connection with the course of the

 2 proceedings below. In evaluating all the circumstances surrounding the error, we note

 3 that the genesis of the error was the district court’s admission of Deputy Carey’s

 4 dashboard camera video without previously determining whether Child made

 5 inadmissible statements. With regard to the video, the trial record reflects the district

 6 court’s frustration with the timing of Child’s suppression motion as well as the

 7 inability of both Child and the State to pinpoint any statements that should be

 8 suppressed. Although the error before us in this appeal was ultimately harmless, the

 9 situation underscores the importance of both (1) the requirement that defense counsel

10 make timely pretrial suppression motions; and (2) the State’s duty to ensure

11 compliance with Section 32A-2-14(D) before introducing evidence at trial that is

12 inadmissible under the Children’s Code.

13 REQUEST FOR JURY INSTRUCTION ON DURESS

14   {33}   Lastly, Child argues that the district court erred in refusing to provide the jury

15 with his requested instruction on duress, UJI 14-5130 NMRA. Child’s proffered

16 instruction was based on the theory that Child drove to the store under threat of harm

17 from George, who testified that he “forced” Child to drive him. Child reiterates this

18 same line of reasoning on appeal, contending that George’s testimony constituted

19 sufficient evidence that warranted the instruction. “The propriety of jury instructions


                                                26
 1 given or denied is a mixed question of law and fact” that we review de novo. State v.

 2 Lucero, 2010-NMSC-011, ¶ 11, 147 N.M. 747, 228 P.3d 1167 (internal quotation

 3 marks and citation omitted). “When considering a defendant’s requested instructions,

 4 we view the evidence in the light most favorable to the giving of the requested

 5 instruction.” State v. Romero, 2005-NMCA-060, ¶ 8, 137 N.M. 456, 112 P.3d 1113.

 6 The district court’s refusal of a defendant’s requested jury instruction that is

 7 supported by the evidence at trial is reversible error. State v. Brown, 1996-NMSC-

 8 073, ¶ 34, 122 N.M. 724, 931 P.2d 69.

 9   {34}   Duress is a valid defense that is available to defendants in DWI cases. State v.

10 Rios, 1999-NMCA-069, ¶¶ 1, 28, 127 N.M. 334, 980 P.2d 1068. Defendants who

11 raise the defense of duress are “not attempting to disprove a requisite mental state”

12 but “are instead attempting to show that they ought to be excused from criminal

13 liability because of the circumstances surrounding their intentional act.” Id. ¶ 12. The

14 duress defense excuses or justifies a defendant’s conduct based on the principle that

15 the defendant committed the crime “in order to avoid a harm of greater magnitude.”

16 State v. Gurule, 2011-NMCA-042, ¶ 19, 149 N.M. 599, 252 P.3d 823 (alteration,

17 internal quotation marks, and citation omitted). When applying the duress defense to

18 the strict liability crime of DWI, our courts have adopted a “narrowed articulation”

19 of the defense “so as not to vitiate the protectionary purpose of the strict liability


                                               27
 1 statute.” Rios, 1999-NMCA-069, ¶¶ 16-17 (alteration, internal quotation marks, and

 2 citation omitted). Consequently, to be entitled to a jury instruction on the defense of

 3 duress, a defendant must present sufficient evidence that “(1) [he or she] acted under

 4 unlawful and imminent threat of death or serious bodily injury, (2) he [or she] did not

 5 find himself [or herself] in a position that compelled him [or her] to violate the law

 6 due to his [or her] own recklessness, (3) he [or she] had no reasonable legal

 7 alternative, and (4) his [or her] illegal conduct was directly caused by the threat of

 8 harm.” Id. ¶ 25 “The keystone of the analysis is that the defendant must have no

 9 alternative—either before or during the event—to avoid violating the law.” Rios,

10 1999-NMCA-069, ¶ 17 (alteration, internal quotation marks, and citation omitted).

11   {35}   In this case, the district court denied Defendant’s request for the instruction on

12 the ground that Child did not present evidence that would support that he “feared

13 immediate great bodily harm.”1 Although the district court used the terms of the

14 uniform jury instruction rather than the four-factor test articulated in Rios, its

15 determination clearly correlates with the first factor, and it ultimately reached the

16 correct result. George testified that he “forced” Child to drive him to the store that



17       1
           The uniform jury instruction for the defense of duress provides that “[i]f the
18 defendant feared immediate great bodily harm to himself or another person if he did
19 not commit the crime and if a reasonable person would have acted in the same way
20 under the circumstances, [the jury] must find the defendant not guilty.” UJI 14-5130.

                                                28
 1 night to buy more alcohol. He further testified that he raised his voice and told Child

 2 to “hurry” before Child’s parents returned home. George admitted that he “pressured”

 3 Child, but he also testified that he never made physical contact with Child or

 4 threatened Child with physical force or a weapon. We are not persuaded that this

 5 testimony supports Child’s argument that Child acted under unlawful and imminent

 6 threat of death or serious bodily injury.

 7   {36}   Child does not provide any other arguments, record citations, or legal authority

 8 in his brief in chief that address the remaining factors necessary to make a prima facie

 9 showing that he was entitled to a jury instruction on the defense of duress. See Rios,

10 1999-NMCA-069, ¶ 22 (“Defendant [is] required to present evidence regarding each

11 element of the prima facie case [for a duress instruction].”); see also Headley v.

12 Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15, 137 N.M. 339, 110 P.3d 1076

13 (declining to review undeveloped arguments with no citations to the record or legal

14 authority). Accordingly, we hold the district court properly denied Child’s request for

15 a jury instruction on duress.

16 CONCLUSION

17   {37}   For the foregoing reasons, we affirm Child’s conviction for DWI.




                                               29
1   {38}   IT IS SO ORDERED.


2                                         ______________________________
3                                         JAMES J. WECHSLER, Judge


4 WE CONCUR:

5 ________________________________
6 CYNTHIA A. FRY, Judge


7 ________________________________
8 LINDA M. VANZI, Judge




                                     30